DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 1-9 and 15-18, on the ground of nonstatutory double patenting as being unpatentable over claims 28 and 29 of allowed Application No. 17/502,421 (reference application), is withdrawn.  Applicant filed a terminal disclaimer to address this rejection.
The rejection of claims 15-18, under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more, is withdrawn.   Applicant arguments in the remarks are found persuasive.  More particularly, SEQ ID NO:73 includes 5 synonymous mutations to prevent premature cross-over during HR and re-cutting of the corrected allele by Cas9.  These mutations impart a marked distinction from the natural counterpart.  Thus claims 15-18 are patent eligible subject matter and the rejection of record is withdrawn.
 The rejection of claim(s) 15-18, under 35 U.S.C. 102(a)(2) as being anticipated by Cost (US 10,435,677 B2 date of patent:10/8/2019; effectively filed:9/16/2014; of record in IDS), is withdrawn.  Applicant’s argument was found persuasive.  More particularly the sequence of SEQ ID NO:73 is not identical to the sequences disclosed by Cost.  Thus the rejection is withdrawn.
The rejection of claim(s) 1-5, 9 and 15-18, under 35 U.S.C. 102(a)(2) as being anticipated by Townes (US2019/0144888 A1 effectively filed:6/17/2015), is withdrawn.  Regarding the method claims, Applicant amended the claims to recite that the population of primary HSPCs is comprised of greater than 30% of the third plurality of primary HSPCs.  However, Townes only discloses 22%.  Regarding the product claims, Applicant submits that Townes does not disclose the exact sequence of SEQ ID NO:73.  This argument is found persuasive.

The following new rejections are necessitated by the amendments to the claims:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Townes (US2019/0144888 A1 effectively filed:6/17/2015).
Regarding claim 1, in example 3, Townes teaches the correction of a mutation associated with sickle cell anemia by CRISR/Cas9 enhanced gene replacement.  Townes teaches the complexes and methods provided herein can be used to correct a mutation associated with sickle cell disease (i.e., a mutation in a hemoglobin gene, for example, a GAG to GTG mutation at codon 6 of the beta-globin gene that results in a glutamic acid to valine substitution). See p. 5, [0044].  Thus, Townes expressly teaches that the cell produced by their complexes and methods are correcting the E6V mutation as claimed.  Townes teaches CD34+ HSCP were obtained from adult human sickle patients (p. 15, [0109]) and complexes comprising sgRNA specific for the HBB mutated region in the genome of the HSPCs, CRISPR-Cas9, and ssODN encoding a sequence to correct the mutated region of the HBB gene (i.e.- a heterologous polynucleotide comprising regions of homology to the HBB gene and that corrects an E6V mutation as claimed).  See p. 14, [0098] and p. 16, [0119].  Townes teaches nucleofecting the HSPC with the complexes and detecting correction (p. 16-17, [0120] and [0121]).  Also see p. 15, [0105] for overall description of above and results.  Figure 9 and TABLE 2 provide results.  More particularly Table 2 teaches a total of 51 colonies were selected.  These teachings encompass a population of primary HSPC isolated from an individual having sickle cell as claimed.  Of the total number of colonies selected, 19 colonies (37%) of the selected population had a S/S genotype (S/S being homozygous for the sickle cell genome type) and 4 colonies (8%) had a A/S genotype (A/S being heterozygous for the sickle cell genotype) (Table 2).  These teachings encompass the limitations of (a) a first plurality of primary HSCPs comprising an E6V mutation in the HBB gene.  Table 2 further discloses that colonies with A/indel, S/indel, and indel/indel genotypes.  These teaching encompass the limitation of the second plurality of primary cells comprising the sgRNA, CRISPR-Cas, and indels in (b).  
Townes does not teach the population of primary HSPCs is comprised of greater than 30% of the third plurality of primary HSPCs as the amended claim requires.  However, Table 2 does teach 13 colonies “A” alleles (corrected), which was 22% of the total population, which is only 8% less than the claimed 30%.  Townes uses the same method steps and starting materials as the claim.  As such, one of ordinary skill in the art would understand that obtaining 30% corrected HSPC would fall within routine variability and through routine optimization have a reasonable expectation of successfully arriving at 30% using the method and starting materials of Townes.  As such, Townes is an obvious variant of amended claim 1.  
Regarding claim 2,  Townes teaches CD34+ cell as discussed above.
Regarding claim 3, Townes teaches that the genetically modified cells were in medium (last four lines of [0120] on p. 17).  Thus, Townes expressly teaches a pharmaceutically acceptable carrier as claimed.
Regarding claim 4, Townes teaches retargeting of corrected DNA is a potential pitfall for the CRISPR/Cas system in HDR based gene correction. In this example, the sickle mutation is located within the T2 sgRNA targeting sequence and is only 2 base pairs from the PAM. After correction with the ssODN, the corrected DNA contains a 1 base mismatch with the sgRNA target sequence. This difference reduces but does not eliminate retargeting. One strategy to prevent retargeting is to introduce wobble base changes into the correction template. These base changes do not alter the translated protein sequence but alter the DNA sequences at or near the PAM sequence so that the corrected DNA will no longer be a target for the Cas9 RNP (p. 19, [0137]).  Thus Townes expressly discloses the claimed silent mutation to prevent re-cleavage as claimed.
Regarding claim 9, Townes teaches that the HSPC are human HSPC as described above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 24 and 25, as newly added, is/are rejected under 35 U.S.C. 103 as being unpatentable over Townes (US2019/0144888 A1 effectively filed:6/17/2015). as applied to claims 1-4 and 9 above, and further in view of Mendez (WO 2014/188043 A2; publication date:11/27/2014; translation provided).
	Regarding new claims 24 and 25, Townes teaches the HSPCs as discussed above.  However, Townes does not teach that HSPCs are CD34+/CD38-/CD90+ (claim 24).  Townes also does not teach that the HSPCs are additionally CD45RA- (claim 25).
	However, Mendez teaches that in humans, the majority of hematopoietic stem cells are CD34+/ CD38-/CD90+/ CD45RA-.  See page 12 of translation, paragraph 3, last line.  As such an artisan of ordinary skill in the art would understand that the HSC cell population was well known to have the above surface marker profiles and even could select for this population of cells with a reasonable expectation of success.
	Thus, it would have been obvious to an artisan of ordinary skill in the art at the time of effectively filing that the method of Townes would predictably arrive at the HSPC that are CD34+/ CD38-/CD90+/ CD45RA- with a reasonable expectation of success.  As artisan would have a reasonable expectation of arriving at HSPC that are CD34+/ CD38-/CD90+/ CD45RA- because Mendez teaches that the vast majority of HSPC have the claimed surface marker profiles.  As such, Townes in view/or as evidenced by Mendez demonstrates that claims 24 and 25 are obvious variants of Townes.

The following rejection of record has been modified to take into consideration the amendments to the claims:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, as originally presented, is/are rejected under 35 U.S.C. 103 as being unpatentable over Townes (US2019/0144888 A1 effectively filed:6/17/2015) as applied to claims 1-4, and 9, and further in view of Yoo (Yoo et al. Nucleic Acid Research 32(6):2008-2016, 2004; of record in IDS), Threlfall (Threlfall et al. Org. Biomol. Chem., 2012, 10, 746-754; of record in IDS), and Ryan (US 10,900,034 B2 effectively; of record in IDS).
Townes teach the claimed pharmaceutical composition as described above.  Townes does not teach that the modified nucleotide is selected from the group consisting of a 2’-O-Me nucleotide, a 2’-O-Me 3’phosphorothioate nucleotide, and a 2’ O-Me 3’-tioPACE (MSP) nucleotide (claim 6), more particularly a 2’-O-Me 3’phosphorothioate nucleotide (claim 7), and wherein the 5’ and/or 3’ end comprise a modified nucleotide.
However, well before the time of effective filing, a 2’-O-Me nucleotide, a 2’-O-Me 3’phosphorothioate nucleotide, and a 2’ O-Me 3’-tioPACE (MSP) nucleotide modifications were being used to modify the 3’ and/ 5’ ends and characteristics of RNA molecules.   Yoo teaches the use of 2’-O-ME 3’phophorothioate-modification (abbreviated Me-S-ODN-RNA) with antisense oligonucleotides.  Yoo teaches that the Me-S-ODN-RNA modification made the oligo more resistant to nucleases, less sensitive to RNase H degradation, and did not interfere with sequence hybridization.  Yoo concludes the addition of 2’-O-methyl groups to a phosphorothioate-modified ODN is advantageous because of increased stability of binding and non-specific effects (abstract; p. 2013, col 2, second full paragraph).  
Threlfall teaches Chimeric 2’-O-methyl oligoribonucleotides (2’-OMe ORNs) containing internucleotide linkages which were modified with phosphonoacetate (PACE) or thiophosphonoacetate (thioPACE) were prepared by solid-phase synthesis. The modified 2`-OMe ORNs contained a central phosphate or phosphorothioate sequence with up to 4 PACE or thioPACE modifications, respectively, at either end of the ORN in “gapmer” motif. Threlfall teaches that both 2’-O-Me modification and 3’ thioPACE confer nuclease resistance to ODN-RNA (p. 746, col 2).  These ORNs formed stable duplexes with complementary RNA, and the majority of these duplexes had higher thermal melting temperatures than an unmodified RNA: RNA control duplex. ORNs with thioPACE modifications were more effective as passenger strands for siRNA than PACE ORNs in the presence of a lipid transfecting agent, and both sets of ORNs also showed some ability to penetrate unaided into HeLa cells to elicit siRNA activity. The number of modifications in the ORNs did not appear to be correlated with silencing activity in either case. Unassisted cellular uptake was notably more efficient with thioPACE ORNs as single strands. In the absence of a transfecting agent, a 2’-OMe ORN which contained 4 thioPACE modifications was found to significantly improve the potency of miRNA-122 inhibition when compared with a control 2’-OMe phosphorothioate RNA. (abstract and p. 752 conclusion section).  
Further, Ryan teaches that all of the above modified nucleotides can be used successfully with sgRNA and provide the sgRNA provide efficient and titratable transfectability into cells, especially into nuclei of eukaryotic cells and can effectively deliver and maintained the sgRNA in the intended cell for a duration sufficient to allow gRNA functionality (paragraph bridging col 1 and 2; claims).
Thus it would have been obvious at the time of filing that one of ordinary skill in the art could use any one of, 2’-O-Me nucleotide, a 2’-O-Me 3’phosphorothioate nucleotide, or a 2’ O-Me 3’-tioPACE (MSP) nucleotide, as taught by Yoo, Threlfall, and/or Ryan, as the modified nucleoside in the sgRNA taught by Townes to predictably arrive at the limitations of claims 6-8.  An artisan would have a reasonable expectation of success because Townes, Yoo, and Threlfall teach successful use of the modified nucleoside with RNA molecules without interference in functionality and Ryan teaches successful use of these modified nucleosides specifically with sgRNA.  Further, the artisan would be motivated to use any one of the modified nucleotides taught by Yoo, Threlfall, and/or Ryan as the modified nucleoside in Townes because Yoo and/or Threlfall teach that the modified nucleoside provide resistance to nuclease to the RNA molecules, increase the RNA’s stability, and in the case of the 2’-O-Me 3’thioPACE, it does not require cellular uptake assistance, as taught by Threlfall.  Further, Ryan teaches that these modified nucleoside impart efficient and titratable transfectability into cells, especially into nuclei of eukaryotic cells and can effectively deliver and maintained the sgRNA in the intended cell for a duration sufficient to allow gRNA functionality.  Thus, Townes in view of Yoo, Threlfall, and Ryan render the limitations of claims 8-6 obvious.
 The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B, E, F, and G are applicable. The claimed method was known in the art at the time of filing as indicated by Townes in view of Yoo, Threlfall, and Ryan. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive. 
The rejection with Townes in view of Yoo, Threlfall, and Ryan is the only rejection maintained from the previous office action.  So, the remarks regarding this rejection are the only ones being address.  Applicant submits that Townes does not teach the newly amended claims requiring a population of primary HPSCs comprising 30% of the third plurality of HSPC (i.e. corrected E6V mutation).  
In response, for reasons already discussed above in the new 103 rejection with Townes, this argument is not found persuasive and Townes is still a relevant prior art to the amended claims.  
Applicant does not further address the secondary references and Examiner deems their teachings as applicable to the amended claims.  As such, the rejection of record in maintained.


Allowable Subject Matter
Claims 15-18, 26, and 27 are allowed.  
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Comment
The prior art of Townes (US2019/0144888 A1 effectively filed:6/17/2015) is the closest prior art for the pharmaceutical composition claims.  Townes discloses a genetically engineered HSPC comprising a sickle cell patient comprising an E6V mutation in their HBB gene, where the genetic engineering corrects the E6V mutation and introduces a wobble nucleotide in the HBB gene to prevent re-cutting by the Cas9.  See rejections above.  Townes does not disclose or teach the sequence of SEQ ID NO:73 that introduces 5 synonymous nucleotides and the E6V correction.  Further, while including wobbling nucleotides was generally taught in the art as demonstrated Townes, choosing the exact 5 synonymous nucleotide present in SEQ ID NO:73 has no particular and specific motivation.  As such, the composition claims are free of the art.
  
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632